DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2020 has been entered.

Status of Claims
This action is in reply to the response and amendments received on 16 September 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, and 20 have been amended.
Claims 2-9, 11-19, and 21-29 are original / previously presented.
Claims 1-29 are currently pending and have been examined.

Response to Arguments
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-29 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  However, please note the following:
Applicant argues that the cited references do not teach “wherien the optimization technique facilitates an estimate of at least one of the group selected from: flight calculations, takeoff calculations, landing calculations, trim drag, and tail load”, including “Wendt does not consider weights and dimensions of individual pieces of luggage as part of its optimization process.  Instead, Wendt only considers weight as explained at col. 6, lines 20-24 and printouts 1-6.  Wendt does not explain how optimization would consider dimensions together with weight when determining drag, or how both of these metrics would impact an optimization process for loading luggage.  This is because Wendt assumes that each container or pallet will occupy its own predefines slot or position, and hence does not consider the impact of optimization technique must include the size / dimensions and weight details as argued by the Applicant.  Instead, the claimed optimization technique features include (a) generating potential loadouts and scores the potential loadouts via a scoring function having scoring criteria pertaining to fulfillment of the loading restriction (which Gottlieb is relied upon to teach), and (b) facilitating an estimate of at least one of flight calculations, takeoff calculations, landing calculations, trim drag, and tail load (which Wendt is relied upon to teach). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, regarding the limitation “wherien the optimization technique facilitates an estimate of at least one of the group selected from: flight calculations, takeoff calculations, landing calculations, trim drag, and tail load”, this is taught by Wendt calculating optimal loading plans for the aircraft (Wendt col 1 ln 66-68, col 3 ln 65-68) using data including weight of passengers, baggage, and freight items (Wendt col 2 ln 27-32, col 3 ln 42-45) and positions (Wendt Fig 8, col 9 ln 20-45), to generate an optimal loading sequence and loading arrangement to calculate trimming resistance (i.e. flight calculations, trim drag) resulting from the loading suggestion and the higher or lower fuel consumption resulting therefrom (Wendt col 4 ln 16-25).  Since Wendt details an optimization technique that facilitates an estimate of flight calculations and/or trim drag as claimed, Wendt teaches this limitation regarding the optimization technique.  Third, generating the baggage map based on the sizes and the weights of the pieces of luggage (claim 1) and based on the dimensions and weights of the pieces of luggage (claims 10 and 20) are taught by Linero in ¶[0031], ¶[0116].  Also note that Gottlieb ¶[0033], ¶[0041], ¶[0061], ¶[0065] details that in the optimization of valid cargo mapping configurations which are scored (i.e. optimization technique) both individual dimensions and weight of the products against the utilization of capacity and weight limits are considered. This argument is not persuasive.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 26 February 2019, 5 December 2017, and 26 October 2016 have been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: check-in system in claims 1-9; interface in claims 1-9; controller in claims 1-9; loading system in claims 1-9, 13-14, 23-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 is objected to because of the following informalities.  Appropriate correction is required.
Claim 2 recites the limitations “the interface is configured to receive input from the loading system identifying a next piece of luggage to load into the cargo hold; and the controller is configured to analyze the baggage map to identify a location in the cargo hold for the piece of luggage and transmit an instruction directing a display to present an image of the location in the cargo hold for the piece of luggage” which uses different language between ‘a next piece’ and ‘the piece’ while likely referring to the same piece of luggage.  The Office recommends amending ‘the piece’ to ‘the next piece’ (similar to claims 11 and 22) for clarity and to preclude potential interpretation issues regarding antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-19:
Claim 10 recites the limitation "the multi-row passenger aircraft" in line 6.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 11-19.  For the purpose of examination, this limitation will be interpreted as referring to ‘an aircraft’ recited in claim 10 lines 3-4.
Claims 20-29:
Claim 20 recites the limitation "the multi-row passenger aircraft" in line 8.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 21-29. For the purpose of examination, this limitation will be interpreted as referring to ‘an aircraft’ recited in claim 20 lines 5-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-14, 18-24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2007/0284481 A1 to Linero in view of US patent application publication 2014/0077952 A1 to Boss et al. in view of Japanese patent publication JP03-095028A (1991) to Fujimoto .
Claim 1:
	Linero, as shown, teaches the following:
A system comprising: 
a baggage mapping system (Linero ¶[0017], ¶[0031], ¶[0116] details a baggage mapping system)
With respect to the following:
a baggage mapping system comprising: 
an interface configured to receive input from a check-in system that indicates sizes and weights for pieces of luggage that are each associated with a unique identifier; and 
Linero, as shown in ¶[0026-31], ¶[0075], ¶[0114], ¶[0116] details a baggage mapping system interface reading and gathering information related to luggage including sizes and weight and that luggage may be associated with a wireless electronic tag identifiers, luggage and passengers are associated with a unique identifier during check-in, and exchanging data with check-in systems in the airport, highly suggesting but not explicitly stating receiving inputs from a check-in system that indicate sizes and weights for pieces of luggage.  To the extent that Linero may not explicitly state this, Boss teaches this limitation with a baggage mapping system receiving inputs for size, volume, and weight for the luggage during passenger check-in processes for a flight and assigning the tag identifier to the luggage (Boss ¶[0026-28], ¶[0038]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the baggage mapping system comprising an interface configured to receive input from a check-in system that indicates sizes and weights for pieces of luggage that are each associated with a unique identifier as taught by Boss with the teachings of Linero, with the motivation of “automatically assigning location to a luggage belonging to a passenger” and “maximize the space available in the storage compartments” (Boss ¶[0004], ¶[0027]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an interface configured to receive input from a check-in system that indicates sizes and weights for pieces of luggage that are each KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Linero (in view of Boss) also teaches the following:
a controller (Linero Fig 3, ¶[0019] details the electronic system and processor to select locations for baggage on the flight) configured to 
select a delivery, identify pieces of luggage for the delivery, correlate the delivery with dimensions of a cargo hold of an aircraft servicing the delivery (Linero ¶[0018], ¶[0031], ¶[0116] details selecting the storage locations for each identified piece of luggage on the aircraft flight based on dimensions of the cargo hold and luggage), 
receive input indicating a loading restriction for loading luggage into the cargo hold (Linero Fig 3-4, ¶[0018-19], ¶[0022], ¶[0103] details receiving information that a volume of the cargo hold is already full of luggage or at a maximum capacity and not available for loading an additional luggage item, i.e. loading restriction), and 
generate a baggage map (Linero ¶[0020], ¶[0024], ¶[0031-32], ¶[0116] details generating and storing a baggage map), 
wherein the baggage map is based on the sizes and the weights of the pieces of luggage for the delivery (Linero ¶[0031-32], ¶[0116] details the baggage map and selection of the storage locations of each piece of luggage in the map based on characteristics including size and weight),
With respect to the following: 
wherein the baggage map… indicates a location for each piece of luggage for the delivery within the cargo hold as a unique three dimensional (3D) coordinate, and indicates dimensions of each piece of luggage,
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fujimoto (of Linero in view of Boss in view of Fujimoto, applying that the cargo map is a baggage map and that the cargo is luggage, per Linero as shown above) also teaches the following:
wherein the baggage map defines a unique volume occupied within the cargo hold by each piece of luggage based on a 3D coordinate for that piece of luggage and on dimensions of that piece of luggage (Fujimoto Fig 11-13, translation pg. 11 ¶10 beginning “The total volume and total weight of cargo laden cargo…”, translation pg. 12 ¶3 beginning “Information concerning the placement arrangement of each cargo…”, translation pg. 13 ¶13 beginning “(j) Determine the three dimensional coordinates [X (j), Y (j), Z(j)]…” details the baggage map includes the coordinates and cubic meter (volume) occupied by each piece of cargo within the hold, and includes the total volume within the hold occupied by the sum of cargo allocated within the hold (i.e. each cargo with coordinates on the cargo mapping)),
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the map defines a unique volume occupied within the cargo hold by each piece of cargo based on a 3D coordinate for that piece of cargo and on dimensions of that piece of cargo as taught by Fujimoto with the teachings of Linero in view of Boss (in view of Fujimoto), with the motivation “To load plural cargoes different in size, weight and load aspect efficiently into a provided space by deciding the most efficient stowage order and disposition by a computer taking account of the attribute of each cargo regarding stowage performance” (Fujimoto translation pg. 1 ‘Overview: PURPOSE’).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the map defines a unique volume occupied within the cargo hold by each piece of cargo based on a 3D coordinate for that piece of cargo and on dimensions of that piece of cargo as taught by Fujimoto in the system of Linero in view of Boss (in view of Fujimoto), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Linero (in view of Boss in view of Fujimoto) also teaches the following:
wherein the baggage map complies with the loading restriction (Linero ¶[0018], ¶[0022], ¶[0103], ¶[0116] details generating a baggage map for the luggage 
With respect to the following: 
wherein the baggage map… is generated via an optimization technique that generates potential loadouts and scores the potential loadouts via a scoring function having scoring criteria pertaining to fulfillment of the loading restriction,
Linero, as shown in ¶[0018], ¶[0022], ¶[0103], ¶[0116] details generating the baggage map based on the loading restriction, and generating the baggage map to improve the efficiency (i.e. optimizing) regarding disembarkation, but does not explicitly state that the baggage map is generated via an optimization technique that generates potential loadouts and scores the loadouts via a scoring function having scoring criteria pertaining to fulfillment of the loading restriction.  However, Gottlieb teaches this limitation, with an optimization technique that generates different potential load configurations of all items to be loaded into the airplane storage compartments and only maintaining valid configurations with respect to constraints including weight / size / volume limits, scoring each of the configurations based on capacity utilization of the compartments, and the scores of each are used to select the best load configuration to use among the set of configurations through iteration (Gottlieb Fig 3A, ¶[0022], ¶[0031], ¶[0040-41], ¶[0065-70], claim 4).
 It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the map via an optimization technique that generates potential loadouts and scores the potential loadouts via a scoring function having scoring criteria pertaining to fulfillment of the loading restriction as taught by Gottlieb with the teachings Linero in view of Boss in view of Fujimoto, with the motivation to “maximize the use of vehicles, especially vehicles with multiple compartments” (Gottlieb ¶[0008]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include generating the map via an optimization technique that generates potential loadouts and scores the potential loadouts via a scoring function having scoring criteria pertaining to fulfillment of the loading restriction as taught by Gottlieb in the system of Linero in view of Boss in view of Fujimoto, since the claimed invention is merely a combination of old elements, and in the combination each element KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Linero (in view of Boss in view of Fujimoto in view of Gottlieb) also teaches the following:
wherein the cargo hold is disposed below a passenger compartment of the aircraft (Linero Fig 1, ¶[0018] details the cargo hold is located below the passenger compartment of the aircraft), and
With respect to the following:
wherein the optimization technique facilitates an estimate of at least one of the group selected from: flight calculations, takeoff calculations, landing calculations, trim drag, and tail load; and 
Linero, as shown in ¶[0116] details generating the baggage map to improve the efficiency (i.e. optimizing) regarding disembarkation, but does not explicitly state that the optimization technique facilitates an estimate of at least one of the group selected from: flight calculations, takeoff calculations, landing calculations, trim drag, and tail load.  Also, Gottlieb (of Linero in view of Boss in view of Fujimoto in view of Gottlieb), as shown above in Fig 3A, ¶[0022], ¶[0031], ¶[0040-41], ¶[0065-70], claim 4 details the map is generated via an optimization technique, but does not explicitly state that the optimization technique facilitates an estimate of at least one of the group selected from: flight calculations, takeoff calculations, landing calculations, trim drag, and tail load.  However, Wendt teaches this limitation optimizing an aircraft cargo loading plan and sequence of loading which facilitates subsequent calculation of the trimming resistance (trim drag, flight calculations) for the aircraft using the optimized plan (Wendt col 3 ln 65 through col 4 ln 25, col 5 ln 35-48). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the optimization technique facilitates an estimate of at least one of the group selected from: flight calculations or trim drag as taught by Wendt with the teachings of Linero in view of Boss in view of Fujimoto in view of Gottlieb, with the motivation “to calculate optimal loading plans for an aircraft for the purpose of minimizing the fuel consumption” (Wendt col 1 ln 66-67).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the optimization technique facilitates an estimate of at least one of the group selected from: KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Linero (in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt) also teaches the following:
a memory that stores the baggage map (Linero ¶[0032], ¶[0116] details storing the baggage map in memory); and
a loading system configured to direct baggage handlers in loading the cargo hold of the aircraft in accordance with the baggage map (Linero ¶[0014], ¶[0017-18], ¶[0022], ¶[0032], ¶[0112] details storing the luggage by airline staff in the cargo hold based on the selected luggage locations in the baggage map).
Claim 2:
	Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, as shown above, teach the limitations of claim 1. Boss (applying that the storage compartments are a cargo hold disposed below under the passenger compartment in a passenger aircraft, as shown by Linero above) also teaches the following:
wherein: the interface is configured to receive input from the loading system identifying a next piece of luggage to load into the cargo hold (Boss ¶[0031] details receiving inputs including age, children, type of luggage, which are used to identify the sequence of which passengers and luggage to load in a boarding procedure, i.e. identifying next piece of luggage to load; and ¶[0032] also details receiving RFID input from as each passenger and luggage, i.e. identifying next piece of luggage, as they enter the cabin); and 
the controller is configured to analyze the baggage map to identify a location in the cargo hold for the piece of luggage (Boss ¶[0030-32] details the controller identifying where each piece of luggage is to be placed on the aircraft), and 
transmit an instruction directing a display to present an image of the location in the cargo hold for the piece of luggage (Boss Fig 4, ¶[0031-32], ¶[0036] details sending instructions to a display device that show correct location and position of the luggage in the respective cargo compartment).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the interface is configured to receive input from the loading system identifying a next piece of luggage to load into the cargo hold; the controller is configured to analyze the baggage map to identify a location in the cargo hold for the piece of luggage; and transmit an instruction directing a display to present an image of the location in the cargo hold for the piece of luggage as taught by Boss with the teachings of Linero (in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt), with the motivation of “automatically assigning location to a luggage belonging to a passenger” and “maximize the space available in the storage compartments” (Boss ¶[0004], ¶[0027]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the interface is configured to receive input from the loading system identifying a next piece of luggage to load into the cargo hold; the controller is configured to analyze the baggage map to identify a location in the cargo hold for the piece of luggage; and transmit an instruction directing a display to present an image of the location in the cargo hold for the piece of luggage as taught by Boss in the system of Linero (in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, as shown above, teach the limitations of claim 1.  Linero also teaches the following:
wherein: the interface is configured to receive input from the loading system identifying a piece of luggage to off-load from the cargo hold (Linero ¶[0037-38], ¶[0099], ¶[0102] 
the controller is configured to identify a location in the cargo hold for the piece of luggage to off-load based on the baggage map (Linero ¶[0037-38], ¶[0102] details reading a boarding card from a disembarking passenger to identify the storage location of that passenger’s luggage), and 
transmit an instruction directing a display to indicate the location in the cargo hold to a loading system (Linero ¶[0016], ¶[0107], ¶[0117] details displaying directions visibly).
Claim 7:
	Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, as shown above, teach the limitations of claim 1.  Gottlieb also teaches the following:
wherein: the optimization technique is selected from the group consisting of: a Nelder-Meade simplex and simulated annealing (Gottlieb ¶[0040] details the optimization algorithm may include simulated annealing).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include simulated annealing in the optimization technique as taught by Gottlieb with the teachings of Linero in view of Boss in view of Fujimoto (in view of Gottlieb in view of Wendt), with the motivation to “maximize the use of vehicles, especially vehicles with multiple compartments” (Gottlieb ¶[0008]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include simulated annealing in the optimization technique as taught by Gottlieb in the system of Linero in view of Boss in view of Fujimoto (in view of Gottlieb in view of Wendt), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
	Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, as shown above, teach the limitations of claim 1. Boss also teaches the following:
the check-in system (Boss ¶[0026-27], ¶[0030] details a check-in system), 
wherein the check-in system is configured to receive the pieces of luggage (Boss ¶[0026-27] details receiving the luggage and recording characteristics of the luggage), 
read tags to determine identifiers for the pieces of luggage (Boss ¶[0026-27] details reading bar codes and RFID tags to identify the luggage), 
determine sizes and weights for the pieces of luggage (Boss ¶[0026] details determining weight, size, dimensions of the luggage), and 
associate the identifiers with the sizes and the weights (Boss ¶[0026-29] details associating the luggage and its characteristics to an RFID tag and boarding pass).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the check-in system is configured to receive the pieces of luggage, read tags to determine identifiers for the pieces of luggage, determine sizes and weights for the pieces of luggage, and associated the identifiers with the sizes and the weights as taught by Boss with the teachings of Linero (in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt), with the motivation of “automatically assigning location to a luggage belonging to a passenger” and “maximize the space available in the storage compartments” (Boss ¶[0004], ¶[0027]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the check-in system is configured to receive the pieces of luggage, read tags to determine identifiers for the pieces of luggage, determine sizes and weights for the pieces of luggage, and associated the identifiers with the sizes and the weights as taught by Boss in the system of Linero (in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:

wherein the loading system is configured to read a tag to determine an identifier for a piece of luggage prior to loading the piece of luggage onto the aircraft (Boss ¶[0032] details reading the RFID tag to identify the luggage when it first enters the aircraft, i.e. prior to loading) 
query the baggage mapping system based on the identifier (Boss ¶[0030-32] details the controller identifying where each piece of luggage is to be placed from reading the identifier and indicates the location where it is to be placed), 
receive input indicating a location defined by the baggage map for the piece of luggage in the cargo hold (Boss ¶[0030-32] details the controller identifying where each piece of luggage is to be placed and indicates the location where it is to be placed), and 
display the location for viewing by a baggage handler (Boss Fig 4, ¶[0031-32], ¶[0036-37] details displaying the correct location and position of the luggage in the respective storage compartment for the baggage handler).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the loading system is configured to read a tag to determine an identifier for a piece of luggage prior to loading the piece of luggage onto the aircraft; query the baggage mapping system based on the identifier; receive input indicating a location defined by the baggage map for the piece of luggage in the cargo hold; and display the location for viewing by a baggage handler as taught by Boss with the teachings of Linero (in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt), with the motivation of “automatically assigning location to a luggage belonging to a passenger” and “maximize the space available in the storage compartments” (Boss ¶[0004], ¶[0027]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the loading system is configured to read a tag to determine an identifier for a piece of luggage prior to loading the piece of luggage onto the aircraft; query the baggage mapping system based on the identifier; receive input indicating a location defined by the baggage map for the piece of luggage in the cargo hold; and KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
	Linero, as shown, teaches the following:
A method comprising: 
determining dimensions and weights of pieces of luggage for a delivery (Linero ¶[0022], ¶[0031], ¶[0116] details determining characteristics of luggage items including the volume, size, shape, weight); 
identifying dimensions of a cargo hold of an aircraft (Linero ¶[0018], ¶[0116] details identifying the volume of each storage location within the cargo hold); 
identifying a loading restriction for loading luggage into the cargo hold (Linero Fig 3-4, ¶[0018-19], ¶[0022], ¶[0103] details receiving information that a volume of the cargo hold is already full of luggage or at a maximum capacity and not available for loading an additional luggage item, or that the storage location has a restricted number of independent items that may be stored in a given area of the cargo hold, i.e. loading restrictions);
With respect to the following: 
generating, prior to loading of the multi-row passenger aircraft, a baggage map for the delivery that indicates a location for each piece of luggage for the delivery within the cargo hold as a unique three dimensional (3D) coordinate, indicates dimensions of each piece of luggage, defines a unique volume occupied within the cargo hold by each piece of luggage based on a 3D coordinate for that piece of luggage and on dimensions of that piece of luggage, 

Regarding (1) generating the baggage map for the delivery prior to loading the aircraft that indicates the location for each piece of luggage for the delivery, Linero ¶[0116] highly suggests that the baggage map is generated prior to loading the aircraft with a location for each piece of luggage since the baggage map may store luggage according to a pre-defined mapping system.  To the extent that Linero may not explicitly state this, Boss teaches this remaining limitation generating a baggage map that assigns passenger luggage to cargo storage compartment locations after check-in / registration of the passengers and prior to the loading of the passengers and their luggage onto the aircraft (Boss ¶[0022], ¶[0030], ¶[0038]) and the baggage map indicates the location for each piece of luggage (Boss ¶[0022], ¶[0025], ¶[0033]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating, prior to loading of the aircraft, a baggage map for the delivery that indicates a location for each piece of luggage for the delivery as taught by Boss with the teachings of Linero, with the motivation of “automatically assigning location to a luggage belonging to a passenger” and “maximize the space available in the storage compartments” (Boss ¶[0004], ¶[0027]).
Regarding (2) the map indicates the location for each piece of luggage for the delivery within the cargo hold as a unique three dimensional (3D) coordinate, indicates dimensions of each piece of cargo, defines a unique volume occupied within the cargo hold by each piece of luggage based on a 3D coordinate for that piece of luggage and on dimensions of that piece of luggage, Fujimoto teaches this remaining limitation with a cargo loading plan that indicates a loading location for each piece of cargo for the delivery within the cargo hold as a unique three dimensional XYZ coordinate with each cargo dimensions including length, width, height, volume, and weight (Fujimoto Fig 11-13, translation pg. 12 ¶3 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Linero (in view of Boss in view of Fujimoto) also teaches the following:
a baggage map… complies with the loading restriction (Linero ¶[0018], ¶[0022], ¶[0103], ¶[0116] details generating a baggage map for the luggage based on the available volume of the cargo hold and whether or not an area is already full of luggage or at its maximum capacity / restricted capacity), and 
is based on the dimensions and weights of the pieces of luggage for the delivery (Linero ¶[0031], ¶[0116] details the baggage map and selection of the storage locations of each piece of luggage are based on characteristics including size and weight),
by: subdividing the cargo hold into volume elements (Linero Fig 1-2, ¶[0018], ¶[0072], ¶[0116] details dividing the cargo hold into multiple storage locations which may be different sizes and volumes); and 
associating each piece of luggage with a unique set of one or more volume elements comprising volumes within the cargo hold (Linero ¶[0018], ¶[0031-32], ¶[0103], ¶[0116] details locations of storage of luggage are stored in memory and storing may be limited to only one luggage item per storage location in a cargo hold, and storage locations comprise cubic volume in the cargo hold),
With respect to the following:
wherein the baggage map is generated via an optimization technique that generates potential loadouts and scores the potential loadouts via a scoring function having scoring criteria pertaining to fulfillment of the loading restriction, and
Linero, as shown in ¶[0018], ¶[0022], ¶[0103], ¶[0116] details generating the baggage map based on the loading restriction, and generating the baggage map to improve the efficiency (i.e. optimizing) regarding disembarkation, but does not explicitly state that the baggage map is generated via an optimization technique that generates potential loadouts and scores the loadouts via a scoring function having scoring criteria pertaining to fulfillment of the loading restriction.  However, Gottlieb teaches this limitation, with an optimization technique that generates different potential load configurations of all items to be loaded into the airplane storage compartments and only maintaining valid configurations with respect to constraints including weight / size / volume limits, scoring each of the configurations based on KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
wherein the optimization technique facilitates an estimate of at least one of the group selected from: flight calculations, takeoff calculations, landing calculations, trim drag, and tail load, and
Linero, as shown in ¶[0116] details generating the baggage map to improve the efficiency (i.e. optimizing) regarding disembarkation, but does not explicitly state that the optimization technique facilitates an estimate of at least one of the group selected from: flight calculations, takeoff calculations, landing calculations, trim drag, and tail load.  Also, Gottlieb (of Linero in view of Boss in view of Fujimoto in view of Gottlieb), as shown above in Fig 3A, ¶[0022], ¶[0031], ¶[0040-41], ¶[0065-70], claim 4 details the map is generated via an optimization, but does not explicitly state that the optimization technique facilitates an estimate of at least one of the group selected from: flight calculations, takeoff calculations, landing calculations, trim drag, and tail load.  However, Wendt teaches this limitation optimizing an aircraft KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Linero (in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt) also teaches the following:
directing baggage handlers to load the cargo hold of the aircraft in accordance with the baggage map (Linero ¶[0014], ¶[0016], ¶[0022], ¶[0107], ¶[0112] details storing the luggage by airline staff in the cargo hold based on the sequence and selected luggage locations in the baggage map). 
Claim 11:
	Claim 11 recites substantially similar limitations as claim 2 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 2.
Claim 12:
Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, as shown above, teach the limitations of claim 10. Boss (of Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, applying that the storage compartments are a cargo hold the aircraft, as shown by Linero above) also teaches the following:
receiving input identifying a next piece of luggage to load into the cargo hold (Boss ¶[0031] details receiving inputs including age, children, type of luggage, which are used to identify the sequence of which passengers and luggage to load in a boarding procedure, i.e. identifying next piece of luggage to load; and ¶[0032] also details receiving RFID input from as each passenger and luggage, i.e. identifying next piece of luggage, as they enter the cabin); 
analyzing the baggage map to identify a location for the next piece of luggage (Boss ¶[0030-32] details identifying where each piece of luggage is to be placed and guides the handler to the location where it is to be placed); and
operating a speaker to aurally indicate the location for the next piece of luggage (Boss ¶[0033] details an audible notification system to indicate the correct location and orientation of each luggage piece, i.e. the next piece of luggage).	
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving input identifying a next piece of luggage to load into the cargo hold; analyzing the baggage map to identify a location for the next piece of luggage; and operating a speaker to aurally indicate the location for the next piece of luggage as taught by Boss with the teachings of Linero (in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt), with the motivation of “automatically assigning location to a luggage belonging to a passenger” and “maximize the space available in the storage compartments” (Boss ¶[0004], ¶[0027]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving input identifying a next piece of luggage to load into the cargo hold; analyzing the baggage map to identify a location for the next piece of luggage; and operating a speaker to aurally indicate the location for the next piece of luggage as taught by Boss in the system of Linero (in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 13:

receiving input from a loading system identifying a piece of luggage to off-load from the cargo hold (Linero ¶[0037-38], ¶[0099], ¶[0102] details reading a boarding card from a disembarking passenger to identify the passenger, their luggage, and the luggage storing location); 
identifying a location in the cargo hold for the piece of luggage to off-load, based on the baggage map (Linero ¶[0037-38], ¶[0102] details reading a boarding card from a disembarking passenger to identify the storage location of that passenger’s luggage); and 
operating a display to present an image of the location in the cargo hold for the piece of luggage to off-load in the cargo hold for the piece of luggage to offload (Linero ¶[0016], ¶[0107], ¶[0117] details displaying directions with the location of the baggage for each piece to offload).
Claim 14:
Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, as shown above, teach the limitations of claim 10. Linero also teaches the following:
receiving input from a loading system identifying a piece of luggage to off-load from the cargo hold (Linero ¶[0037-38], ¶[0099], ¶[0102] details reading a boarding card from a disembarking passenger to identify the passenger, their luggage, and the luggage storing location); 
identifying a location in the cargo hold for the piece of luggage to off-load, based on the baggage map (Linero ¶[0037-38], ¶[0102] details reading a boarding card from a disembarking passenger to identify the storage location of that passenger’s luggage); and 
operating a speaker to aurally indicate the location in the cargo hold for the piece of luggage to offload (Linero ¶[0016], ¶[0107], ¶[0117] details announcing instructions for locating and removing the baggage).
Claim 18:

Claim 19:
	Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, as shown above, teach the limitations of claim 10.  Boss (of Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, applying that the storage compartments are a cargo hold of a multi-row passenger aircraft, as shown by Linero above) also teaches the following:
loading the aircraft based on the baggage map (Boss ¶[0005], ¶[0028-31], ¶[0038] details assigning luggage to storage compartments and the order in which to load the particular luggage into the particular storage compartments in a loading procedure, and the baggage handlers load the luggage onto the aircraft based on the mapped assignments).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include loading the aircraft based on the baggage map as taught by Boss in the system of Linero (in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 20:
	Claim 20 recites substantially similar limitations as claim 10 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 10.
Claim 21:
	Claim 21 recites substantially similar limitations as claim 11 and therefore claim 21 is rejected under the same rationale and reasoning presented above for claim 11.
Claim 22:
	Claim 22 recites substantially similar limitations as claim 12 and therefore claim 22 is rejected under the same rationale and reasoning presented above for claim 12.
Claim 23:

Claim 24:
	Claim 24 recites substantially similar limitations as claim 14 and therefore claim 24 is rejected under the same rationale and reasoning presented above for claim 14.
Claim 28:
	Claim 28 recites substantially similar limitations as claim 18 and therefore claim 28 is rejected under the same rationale and reasoning presented above for claim 18.
Claim 29:
	Claim 29 recites substantially similar limitations as claim 19 and therefore claim 29 is rejected under the same rationale and reasoning presented above for claim 19.

Claims 4, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2007/0284481 A1 to Linero in view of US patent application publication 2014/0077952 A1 to Boss et al. in view of Japanese patent publication JP03-095028A (1991) to Fujimoto in view of US patent application publication 2008/0065262 A1 to Gottlieb et al. in view of US patent publication 4,446,524 to Wendt, as applied to claims 1 / 10 / 20 above, and further in view of US patent publication 6,580,046 B1 to Koini et al.
Claim 4:
	Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein: the interface is configured to receive input assigning each of the pieces of luggage to either hard class or soft class; and 
the controller is configured to generate the baggage map based on the sizes, weights, and classes of the pieces of luggage for the flight. 
Linero, as shown in ¶[0031], ¶[0116] details generating the baggage map based on sizes and weights of the pieces of luggage for the flight. Boss (of Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt), as shown in ¶[0026-27], ¶[0030] details the interface receiving inputs KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 15:
Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, as shown above, teach the limitations of claim 10.  With respect to the following:
receiving input assigning each of the pieces of luggage to either hard class or soft class; and 
generating the baggage map based on the dimensions, weights, and classes of the pieces of luggage for the delivery. 
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 25:
	Claim 25 recites substantially similar limitations as claim 15 and therefore claim 25 is rejected under the same rationale and reasoning presented above for claim 15.

Claims 5, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2007/0284481 A1 to Linero in view of US patent application publication 2014/0077952 A1 to Boss et al. in view of Japanese patent publication JP03-095028A (1991) to Fujimoto in view of US patent application publication 2008/0065262 A1 to Gottlieb et al. in view of US patent publication 4,446,524 to Wendt, as applied to claims 1 / 10 / 20 above, and further in view of US patent application publication 2004/0226996 A1 to Stefani in view of US patent application publication 2006/0015396 A1 to Blomeyer.
Claim 5:
	Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein: the loading restriction is configured to specify a predefined empty volume in the cargo hold,
Linero, as shown in ¶[0018], ¶[0022], ¶[0103], ¶[0116] details specifying a loading restriction, but does not explicitly state the loading restriction is configured to specify a predetermined empty volume in the cargo hold.  However, Stefani teaches this limitation with specifying cargo area compartments (of the cargo hold) designated as empty, i.e. predefined empty volume (Stefani ¶[0060]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include loading restriction that specifies a predefined empty volume in the cargo hold as taught by Stefani with the teachings of Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt with the motivation of “automatic and high-accurate systems and methods for measuring individual passengers and luggage weight to be used for calculating an aircraft’s exact weight and balance and load plan” (Stefani ¶[0002]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include loading restriction that specifies a predefined empty volume in the cargo hold as taught by Stefani in the system of Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 referencing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

and wherein the baggage map is configured to be updated to include the predefined empty volume as a location to store revenue cargo.
However, Blomeyer teaches this limitation, optimizing the use of a cargo hold to identify ‘still available’ empty capacity in a cargo hold and the revenue to be expected with it for storing future cargo transport requests to be expected, i.e. updating cargo map to include the predefined empty volume to store revenue cargo (Blomeyer ¶[0233-235]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include configuring the baggage map to be updated to include the predefined empty volume as a location to store revenue cargo as taught by Blomeyer in the system of Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt in view of Stefani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 referencing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
	Claim 16 recites substantially similar limitations as claim 5 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 26:
	Claim 26 recites substantially similar limitations as claim 5 and therefore claim 26 is rejected under the same rationale and reasoning presented above for claim 5.

Claims 6, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2007/0284481 A1 to Linero in view of US patent application publication 2014/0077952 A1 to Boss et al. in view of Japanese patent publication JP03-095028A (1991) to Fujimoto in view of US patent application publication 2008/0065262 A1 to Gottlieb et al. in view of US patent publication 4,446,524 to Wendt, as applied to claims 1 / 10 / 20 above, and further in view of US patent application publication 2004/0226996 A1 to Stefani.
Claim 6:

the delivery comprises a flight (Linero ¶[0091], ¶[0098], ¶[0111] details the delivery of the luggage is a flight); and 
With respect to the following:
the loading restriction is configured to specify a weight distribution for the pieces of luggage for the flight that ensures a requested center of gravity of the aircraft.
Linero, as shown in ¶[0031], ¶[0103] details loading restrictions regarding number of luggage items in a cargo hold, and selecting luggage locations based on weight. Boss, as shown in ¶[0027-28] details loading restrictions, and loading with respect to weight for the pieces of luggage for the flight.  Neither explicitly state that the loading restriction specifies a weight distribution for the pieces of luggage for the flight that ensures a requested center of gravity of the aircraft.  However, Stefani teaches this limitation by requiring the weight distribution for the flight to comply within an optimum center of gravity (Stefani ¶[0027], ¶[0063], ¶[0067]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include restricting a weight distribution for the pieces of luggage for the flight that ensures a requested a center of gravity of the aircraft as taught by Stefani with the teachings of Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, with the motivation of vehicle safety, and prevent the problem that “placing too many bags in the rear compartments of a vehicle such as, for example, an aircraft… may significantly change a small plane’s center of gravity and thereby make it relatively difficult to fly safely” (Stefani ¶[0004]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a weight distribution for the pieces of luggage for the flight that ensures a requested a center of gravity of the aircraft as taught by Stefani in the system of Linero in view of Boss in view of Fujimoto in view of Gottlieb in view of Wendt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 referencing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 17:

Claim 27:
	Claim 27 recites substantially similar limitations as claim 6 and therefore claim 27 is rejected under the same rationale and reasoning presented above for claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2011/0078182 A1 to Fenyes et al. details generating a list of vehicles and providing instructions for loading storage space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN TALLMAN

Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628